SENTENCIA
Concedimos a las demandadas recurridas término para que comparecieran a mostrar causa por la cual no debería-mos expedir el auto, revocar la sentencia desestimatoria y en su lugar ordenar la continuación de los procedimientos. Resolvemos.
HH
Conforme los hechos adjudicados por el tribunal, surge que el 9 de octubre, como a las 5:30 A.M., un Volkswagen conducido por Pablo Zayas en compañía de su cuñado Ángel Morales, impactó por la parte trasera un furgón que se encontraba estacionado en el carril derecho de una avenida. Zayas falleció y Morales sufrió graves daños físicos. El furgón estaba estacionado en la avenida Simón Madera, área industrial, en un lugar prohibido. No tenía refractores de luz, luces o señales que advirtieran su presencia.
Los familiares de Zayas y Morales demandaron a la pro-pietaria del furgón, Navieras de Puerto Rico, su asegura-dora Travelers Ins. Co., la Pepsi Cola Bottling Co. de P.R. *773-que utilizaba el furgOn- y a Gustavo Fernández Trucking, Inc. y su aseguradora, American International Ins. Co. Se desistiO en cuanto a estas ültimas dos.
En la vista, luego de que los demandantes presentaran su prueba, las demandadas pidieron la desestimaciOn bajo la Regla 39.2(c) de Procedimiento Civil. El tribunal accediO a base de que: no habia neblina y estaba comenzando a amanecer cuando ocurrió el accidente, era rutinario que los furgones estuvieran estacionados a lo largo de la avenida, Zayas y Morales utilizaban esa ruta alrededor de 3 veces por semana para ir al trabajo, las luces del Volkswagen estaban encendidas, habla alumbrado en la avenida, el furgOn era grande y sus dimensiones -35 pies de largo, 8 de ancho y 11 de alto- lo hacian visible. ConcluyO que Zayas no vio el furgOn y se le metiO debajo.
II
En una moción de desestimación el tribunal puede aqui-latar la prueba presentada por la parte demandante y hacer determinaciones de hecho según la credibilidad de dicha prueba. Colombani v. Gob. Municipal de Bayamón, 100 D.P.R. 120, 121-122 (1971); Irizarry v. A.F.F., 93 D.P.R. 416 (1966). La facultad de declarar con lugar una moción de desestimación debe estar precedida de un escrutinio cuida-doso y sereno de la prueba. Si hay duda es preferible que el demandado presente su caso. Colombani v. Gob. Municipal de Bayamón, supra, pág. 122; Irizarry v. A.F.F., supra, pág. 421.
En el caso de autos el tribunal de instancia erró al declarar con lugar dicha mociOn. Aunque ciertamente los hechos expuestos reflejan que Zayas fue negligente, ello no excluye la posibilidad de negligencia comparada. Las demandadas pudieron serb al estacionar ilegalmente el furgOn sin advertencias. Además, como cuestiOn de derecho incidiO dicho foro en el extremo de incorrectamente impu-tarle la negligencia del chofer -Zayas- al pasajero Mo*774rales sin cumplirse los requisitos exigidos en Acosta v. Crespo, 70 D.P.R. 239 (1949).
Se expide el auto y se dicta sentencia en que se revoca la del Tribunal Superior fechada 26 de julio de 1983. Se devuelve el caso para la continuación de los procedimientos compatibles con lo aquí expuesto.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Rebollo López disiente con opinión.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General

—0-